                       Case 5:20-cv-08324-SVK Document 5 Filed 11/25/20 Page 1 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                       1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

  723'(9= //& DQG 12,5()< ,1& LQGLYLGXDOO\
    DQG RQ EHKDOI RI DOO RWKHUV VLPLODUO\ VLWXDWHG


                            Plaintiff(s)
                                 Y                                                          &LYLO$FWLRQ1RFY
                /,1.(',1 &25325$7,21



                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) /LQNHG,Q &RUSRUDWLRQ
                                           FR &RUSRUDWLRQ 6HUYLFH &RPSDQ\
                                            /LWWOH )DOOV 'ULYH
                                           :LOPLQJWRQ 'HODZDUH 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3  D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH :DUUHQ 3RVWPDQ
                                           .(//(5 /(1.1(5 //&
                                            , 6WUHHW 1: 6XLWH (
                                           :DVKLQJWRQ '& 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                               D
                                                                                   ST
                                                                                     ATE
                                                                                        S DISTR
                                                                                               IC
                                                                                                 T  CLERK
                                                                                                    CL    OF COURT
                                                                                                       Susan Y. Soong
                                                                                                         CO
                                                                          E
                                                                        IT




                                                                                                           UR
                                                                      UN




                                                                                                             T
                                                                      N O RT




                                                                                                              NI A




'DWH       11/25/2020
                                                                                                          OR
                                                                         HE




                                                                                                         IF




                                                                               N
                                                                                                         AL
                                                                               R




                                                                                   DI
                                                                                        S T RI T O F C
                                                                                              C                      Signature of Clerk or Deputy Clerk
                         Case 5:20-cv-08324-SVK Document 5 Filed 11/25/20 Page 2 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
